Citation Nr: 0628000	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral spine degenerative joint disease, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right thigh gunshot wound residuals with Muscle 
Group XIII injury, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right total knee replacement residuals, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right foot gunshot wound residuals, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1943 to February 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied increased 
disability evaluations for the veteran's lumbosacral spine 
degenerative joint disease, right thigh gunshot wound 
residuals with Muscle Group XIII injury, right total knee 
replacement residuals, and right foot gunshot wound residuals 
and a total rating for compensation purposes based on 
individual unemployability.  In July 2006, the veteran 
submitted a Motion to Advance on the Docket.  In August 2006, 
the Board granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his service-connected lumbosacral 
spine degenerative joint disease, right thigh and right foot 
gunshot wound residuals, and total knee replacement residuals 
have increased in severity and render him unemployable.  In 
an April 2006 written statement, the veteran indicates that 
he had received ongoing treatment for his service-connected 
disabilities at the Mount Vernon, Missouri, VA Outpatient 
Treatment Center for the preceding three years.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In his September 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that his head shell fragment wound residuals 
had increased in severity; encompassed retained metallic 
foreign bodies; and were symptomatic.  The Board finds that 
the issue of an increased evaluation for the veteran's head 
shell fragment wound residuals is inextricably intertwined 
with the certified issue of the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability given that determinations as to total ratings 
under 38 C.F.R. § 4.16 require an accurate assessment of the 
industrial and functional impairment associated with all of 
the veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the United States Court of 
Appeals for Veterans Claims' (Court) 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Mount Vernon, 
Missouri, VA Outpatient Treatment Center, 
not already of record, be forwarded for 
incorporation into the record.

3.  Then adjudicate the issue of a 
compensable evaluation for the veteran's 
head shell fragment wound residuals with 
a scar behind the left ear.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

4.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his lumbosacral spine degenerative joint 
disease, right thigh gunshot wound 
residuals with Muscle Group XIII injury, 
right total knee replacement residuals, 
and right foot gunshot wound residuals 
and a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  He should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


